                                          Case 3:20-cv-01133-EMC Document 13 Filed 04/20/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     O.Z. MARTIN,                                       Case No. 20-cv-01133-EMC
                                   8                    Petitioner,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Docket No. 1
                                  10     SUPREME COURT OF CALIFORNIA,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          O.Z. Martin has filed a “petition for writ of mandate” in which he complains that the

                                  15   California Supreme Court refused “to do justice in performing its ministerial duties” by failing to

                                  16   conduct a proper and adequate inquiry into his claims. Docket No. 1 at 1, 2. He seeks a writ

                                  17   commanding the California Supreme Court to entertain his claims about the lawfulness of his

                                  18   2000 conviction from the Alameda County Superior Court and the resulting sentence that was

                                  19   enhanced due to prior convictions upon guilty pleas in 1982 and 1994.

                                  20          The federal mandamus statute provides: “The district courts shall have original jurisdiction

                                  21   of any action in the nature of mandamus to compel an officer or employee of the United States or

                                  22   any agency thereof to perform a duty owed to the plaintiff.” 28 U.S.C. § 1361. The federal

                                  23   mandamus statute only reaches federal officers and employees. “The federal courts are without

                                  24   power to issue writs of mandamus to direct state courts or their judicial officers in the performance

                                  25   of their duties.” Clark v. State of Washington, 366 F.2d 678, 681 (9th Cir. 1966). A petition for a

                                  26   writ of federal mandamus to compel a state court or official to take or refrain from some action is

                                  27   frivolous as a matter of law. See Demos v. U.S. District Court, 925 F.2d 1160, 1161-62 (9th Cir.

                                  28   1991); see also In re Campbell, 264 F.3d 730, 731-32 (7th Cir. 2001) (denying petition for writ of
                                          Case 3:20-cv-01133-EMC Document 13 Filed 04/20/20 Page 2 of 4




                                   1   mandamus that would order state trial court to give petitioner access to certain trial transcripts

                                   2   which he sought in preparation for filing state post-conviction petition). Mr. Martin cannot obtain

                                   3   a federal writ of mandamus compelling the California Supreme Court or any other state court to

                                   4   take action or refrain from taking action.

                                   5           The All Writs Act provides: “The Supreme Court and all courts established by Act of

                                   6   Congress may issue all writs necessary or appropriate in aid of their respective jurisdictions and

                                   7   agreeable to the usages and principles of law.” 28 U.S.C. § 1651(a). Under the All Writs Act, “a

                                   8   court’s power to issue any form of relief—extraordinary or otherwise—is contingent on that

                                   9   court’s subject-matter jurisdiction over the case or controversy.” United States v. Denedo, 556

                                  10   U.S. 904, 911 (2009). The All Writs Act does not help Mr. Martin because his petition consists of

                                  11   only a request for writ of mandate and does not show the Court has subject-matter jurisdiction

                                  12   over the case or controversy. The Court cannot issue a writ under § 1651 in aid of jurisdiction not
Northern District of California
 United States District Court




                                  13   shown to exist.

                                  14           “[W]hen a state prisoner is challenging the very fact or duration of his physical

                                  15   imprisonment, and the relief he seeks is a determination that he is entitled to immediate release or

                                  16   a speedier release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”

                                  17   See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). A prisoner cannot evade this rule by filing a

                                  18   petition for writ of mandate as a substitute for a petition for writ of habeas corpus. The only route

                                  19   by which Mr. Martin possibly could challenge the lawfulness of his state court conviction and

                                  20   sentence in federal court is with a petition for writ of habeas corpus, although his litigation history

                                  21   impedes his ability to file such a petition.

                                  22           The petition for writ of mandate is the latest effort by Mr. Martin to challenge his 2000

                                  23   attempted murder conviction and sentence. A “petition for modification of sentence,” Martin v.

                                  24   Foulk, No. C 14-643 EMC, he filed in 2014 was dismissed because a petition for writ of habeas

                                  25   corpus is the exclusive remedy in federal court to challenge a state court conviction or sentence

                                  26   and Mr. Martin had not obtained permission from the Ninth Circuit under 28 U.S.C. § 2244(b) to

                                  27   file a second or successive petition for writ of habeas corpus. An earlier petition for writ of habeas

                                  28   corpus, Martin v. Carey, No. C 03-4659 MJJ, was denied on March 26, 2007. The Ninth Circuit
                                                                                          2
                                          Case 3:20-cv-01133-EMC Document 13 Filed 04/20/20 Page 3 of 4




                                   1   denied a certificate of appealability when Mr. Martin attempted to appeal the denial of that

                                   2   petition. Another earlier petition for writ of habeas corpus, Martin v. Virga, No. C 11-5178 EMC,

                                   3   was dismissed because it impermissibly challenged the restitution component of his sentence. A

                                   4   third earlier petition for writ of habeas corpus, Martin v. Virga, No. C 12-1351 EMC, received

                                   5   initial permission from the Ninth Circuit to be filed, but ultimately was dismissed as an improper

                                   6   successive or second petition. The Ninth Circuit denied a certificate of appealability when Mr.

                                   7   Martin attempted to appeal the dismissal.

                                   8          Mr. Martin has not obtained an order from the Ninth Circuit permitting the filing of a

                                   9   second or successive petition in this action. Since he has not obtained such permission, it would

                                  10   be futile to construe his petition for writ of mandate to be a petition for writ of habeas corpus.

                                  11   This Court will not entertain a new petition for writ of habeas corpus from Mr. Martin until he first

                                  12   obtains permission from the Court of Appeals for the Ninth Circuit to file such a petition. Mr.
Northern District of California
 United States District Court




                                  13   Martin is well aware of the requirement that he obtain permission from the Ninth Circuit to file a

                                  14   second or successive petition for writ of habeas corpus, as this Court has explained it to him at

                                  15   least twice and he has, on four earlier occasions, sought such permission from the Ninth Circuit.

                                  16   See Ninth Circuit Case Nos. 08-74186, 09-72023, 11-72405, 14-72776.

                                  17          Mr. Martin has been informed repeatedly that a petition for writ of habeas corpus is the

                                  18   only way he can challenge his state court conviction, has been informed repeatedly of the need to

                                  19   obtain permission from the Ninth Circuit to file such a petition, and has applied unsuccessfully for

                                  20   such permission four times. He also was informed in the dismissal of his 2014 petition for

                                  21   modification of sentence that it would be frivolous to file any further petition for writ of habeas

                                  22   corpus or other challenge to his conviction or sentence without first obtaining permission from the

                                  23   Ninth Circuit, and that the dismissal of such an action would count as a dismissal under 28 U.S.C.

                                  24   § 1915(g) (a prisoner may not bring a civil action in forma pauperis “if the prisoner has, on 3 or

                                  25   more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in

                                  26   a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or

                                  27   fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

                                  28   danger of serious physical injury.”)
                                                                                          3
                                          Case 3:20-cv-01133-EMC Document 13 Filed 04/20/20 Page 4 of 4




                                   1          For the foregoing reasons, this action is DISMISSED as legally frivolous.

                                   2          The Clerk shall close the file.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: April 20, 2020

                                   7

                                   8                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      4
